                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 UNITED STATES OF AMERICA                            CR418-234


         V.




 PATRICK COOPER


                      CONSENT ORDER OF FORFEITURE


      WHEREAS, on October 3, 2018, a federal grand jury sitting in the Southern

District of Georgia returned a two-count Indictment against Defendant Patrick

Cooper (hereinafter, the "Defendant"), charging violations of 18 U.S.C. §

2252A(a)(5)(B) (Count One - Receipt of Child Pornography) and               18 U.S.C. §

2252A(a)(2)(Count Two - Receipt of Child Pornography);

      WHEREAS, the Indictment sought forfeiture pursuant 18 U.S.C. § 2253(a)(3),

of any property used or intended to be used to commit the offenses;

      WHEREIAS, on February 14, 2019, pursuant to a written plea agi'eement,

Defendant pled guilty to Count Two of the Indictment, which charges a violation of

18 U.S.C. § 2252A(a)(2): Receipt of Child Pornography:

      WHEREAS, pursuant to the plea agreement, Defendant agreed to forfeit his

interest in any pi'operty used or intended to be used to commit or facilitate the

commission of the offenses to which he has agreed to plead guilty, including any and

all electronic devices used to store or view the illegal content, more specifically:

  • One (1) Emachines EL 1352 desktop computer, serial number
      PTNBT02006026052262700
